
	
		III
		110th CONGRESS
		2d Session
		S. RES. 502
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Allard (for himself
			 and Mr. Salazar) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 25th anniversary of the
		  Space Foundation.
	
	
		Whereas, on March 21, 1983, the United States Space
			 Foundation was founded by a small group of pioneering individuals in Colorado
			 Springs, Colorado;
		Whereas 2008 marks the 25th year of excellence and service
			 of the Space Foundation;
		Whereas the mission of the Space Foundation is to advance
			 space-related endeavors to inspire, enable, and propel humanity;
		Whereas the Space Foundation has become the leading
			 nonprofit organization advancing the exploration, development, and use of space
			 and space education for the benefit of all humankind;
		Whereas the Space Foundation embraces all aspects of space
			 including commercial, civil, and national security;
		Whereas the current national security environment requires
			 extensive use and advancement of space-based assets;
		Whereas the Space Foundation has contributed to space
			 education programs in all 50 States and also in Europe and Asia;
		Whereas the Space Foundation is regarded internationally
			 as a leading space advocacy organization, and is a member of the United States
			 Delegation to the United Nations Committee on the Peaceful Uses of Outer Space;
			 and
		Whereas the Space Foundation hosts the National Space
			 Symposium and Strategic Space and Defense, 2 of the top conferences for space
			 professionals: Now, therefore, be it
		
	
		That the Senate—
			(a)recognizes the
			 contributions made by the Space Foundation; and
			(b)commemorates the
			 Space Foundation's 25 years of excellence and support to the Nation.
			
